IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 147 EAL 2017
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
             v.                              :
                                             :
                                             :
RICHARD A. CHAMBERS,                         :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of September 2017, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by petitioner are:


   (1) Is not the Superior Court’s holding in a published opinion that a defendant can be
       liable for the underlying conduct of another by virtue of being a co-conspirator
       inconsistent with the plain language of the governing statute, 18 Pa.C.S. § 306,
       which provides for accomplice liability only, and with this Court’s decision in
       Commonwealth v. Knox, 105 A.3d 1194 (Pa. 2014)?

   (2) Did not the Superior Court erroneously analyze accomplice liability, and
       incorrectly conclude that the evidence was sufficient to convict on that theory?

   (3) Did not the Superior Court err in concluding that the evidence was sufficient to
       convict Appellant of conspiracy to assault the victim with Mace under 18 Pa.C.S.
       § 903, since he neither intended nor agreed to commit this crime?